Citation Nr: 0710814	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  06-28 947	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalcia patella of the left knee.

2.  Entitlement to service connection for brain damage.

3.  Entitlement to service connection for a viral infection 
of the left knee under the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to service connection for a right shoulder 
injury under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion

INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1969 and from March 1975 to January 1986.  

This matter comes before the Board on appeal from a September 
2005 rating decision of the Togus, Maine Regional Office 
which denied service connection for brain damage and a virus.  
The same decision also denied compensation for a right 
shoulder condition under the provisions of 38 U.S.C.A. § 1151 
and awarded an increased 10 percent evaluation for 
chondromalacia patella of the left knee.

The Board notes a video conference hearing was scheduled 
before the Board in January 2007; however, as the veteran has 
withdrawn his appeals his request is rendered moot.

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1969 to December 1969 and from March 1975 to January 
1986.  

2.  In February 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran requesting a withdrawal of all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

The veteran has withdrawn his claims of entitlement to an 
evaluation in excess of 10 percent disabling for 
chondromalcia patella of the left knee; service connection 
for brain damage; service connection for a viral infection of 
the left knee under the provisions of 38 U.S.C.A. § 1151; and 
service connection for a right shoulder injury under the 
provisions of 38 U.S.C.A. § 1151.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed.

ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalcia patella of the left knee is 
dismissed.

Entitlement to service connection for brain damage is 
dismissed.

Entitlement to service connection for a viral infection of 
the left knee under the provisions of 38 U.S.C.A. § 1151 is 
dismissed.

Entitlement to service connection for a right shoulder injury 
under the provisions of 38 U.S.C.A. § 1151 is dismissed.


		
K. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


